Case 1:20-cv-01641-KPF Document 80 Filed 09/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THEODORA NIKOLAKOPOULOS,
Plaintiff,

“ 20 Civ. 1641 (KPF)
MACY’S INC., BLOOMINGDALE’S,
INC., BLOOMINGDALE’S LLC, ANGELA
KOTSOVOLOS, ROSA DI FRANCO,
APRIL DITO, ALYSSA MIRZA, MARK
MORROW, and MONICA TONEY,

ORDER

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:

On July 22, 2020, the Court scheduled a pretrial conference in this
action for September 10, 2020, at 12:00 p.m. (Dkt. #63). That conference will
proceed as scheduled telephonically. Both counsel and defendants shall
appear telephonically for the conference. The dial-in information is as follows:
At 12:00 p.m. on September 10, 2020, the parties shall call (888) 363-4749
and enter access code 5123533. Please note, the conference will not be
available prior to 12:00 p.m.

SO ORDERED.

Dated: September 8, 2020 ' ’
New York, New York Kathe al. kil
KATHERINE POLK FAILLA
United States District Judge

 
